Citation Nr: 1234096	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  01-04 244	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for right knee retropatellar syndrome, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased disability evaluation for right knee degenerative joint disease, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased disability evaluation for left knee retropatellar syndrome and patellofemoral arthroplasty residuals, evaluated as 20 percent disabling, prior to March 14, 2011. 

4.  Entitlement to an increased disability evaluation for left knee degenerative joint disease, evaluated as 10 percent disabling, prior to March 14, 2011.

5.  Entitlement to an increased disability evaluation for a left total knee replacement, evaluated as 30 percent disabling from May 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from April 1983 to November 1994. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2000 RO decision.  In November 2002, the Veteran testified at a Board hearing before an Acting Veterans Law Judge who is no longer employed by VA.  In September 2010, the Veteran testified before the undersigned Veterans Law Judge, during a Board videoconference hearing.  A transcript of each hearing is of record and has been reviewed. 

These matters were previously before the Board in April 2004, July 2006, August 2008, June 2010, and March 2011 and were remanded each time for further development.  Such development having been accomplished, the matters have been returned to the Board for further appellate review.

The Veteran's representative has raised a claim for a total disability rating based upon individual unemployability due to the Veteran's knee disabilities and indeed, this claim could be viewed as part and parcel of the instant claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board declines to entertain this claim at this time, because recent VA medical records reflect that the Veteran resumed full-time employment several months after her left knee replacement and apparently continues to maintain full-time employment status.  It appears that the Veteran may have been unemployed for a period of several years including 2007, 2008, and part of 2009, however.  If she is indeed claiming that a total disability rating based upon individual unemployability is warranted for this period of time, she and her representative are advised to clarify this claim, and provide supporting information to show that she was indeed unemployable due to service-connected disabilities.  As a general principle, however, a claim for compensation benefits predicated upon unemployability is inappropriate when a Veteran is in fact employed on a full-time basis.


FINDINGS OF FACT

1.  Bilateral torn menisci were identified in a November 18, 2008, magnetic resonance imaging study and confirmed during a clinical examination on the same date.  

2.  The Veteran underwent left total knee replacement surgery on March 14, 2011.

3.  Throughout the appeal period, the Veteran's right retropatellar syndrome caused impairment which could be viewed as analogous to no more than moderate recurrent subluxation or lateral instability.  

4.  Prior to March 14, 2011, the Veteran's left retropatellar syndrome caused impairment which could be viewed as analogous to no more than moderate recurrent subluxation or lateral instability.  

5.  Throughout the appeal period, the Veteran's right knee degenerative joint disease resulted in normal right knee extension and flexion of greater than 60 degrees, with pain on motion.  

6.  Prior to March 14, 2011, the Veteran's left knee degenerative joint disease resulted in normal left knee extension and flexion of greater than 60 degrees, with pain on motion.  

7.  Following the expiration of the temporary total rating and the schedular 100 percent rating on May 1, 2012, the Veteran continued to complain of pain in the left knee; however, the left knee prostheses were in a good position, and the surgery was deemed to have a good result with range of motion and functionality.  


CONCLUSIONS OF LAW

1.  A separate disability rating of 20 percent for a torn right meniscus is warranted effective November 18, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011).

2.  A separate disability rating of 20 percent for a torn left meniscus is warranted from November 18, 2008 until March 13, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2011).

3.  A separate disability rating in excess of 20 percent for right knee retropatellar syndrome is not warranted.  38 U.S.C.A. §§ 1155. 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  A separate disability rating in excess of 20 percent for left knee retropatellar syndrome prior to March 14, 2011 is not warranted.  38 U.S.C.A. § 1155. 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

5.  A separate disability rating in excess of 10 percent for right knee degenerative joint disease is not warranted.  38 U.S.C.A. §§ 1155. 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

6.  A separate disability rating in excess of 10 percent for left knee degenerative joint disease prior to March 14, 2011 is not warranted.  38 U.S.C.A. §§ 1155. 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2011).

7.  A disability rating greater than 30 percent for residuals of left knee total replacement effective May 1, 2102 is not warranted.  38 U.S.C.A. §§ 1155. 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends her bilateral knee disabilities cause greater impairment than is reflected by the disability ratings assigned over the years.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was informed of these elements with regard to her claims in a May 2004 letter, prior to the most recent adjudications of her increased rating claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was given this information in a September 2007 letter.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, we observe that the Veteran has not been provided with a formal VA compensation examination to identify all left knee impairment following the left knee replacement surgery in March 2011.  However, the record contains multiple post-surgical treatment reports pertaining to the left knee.  The Board therefore finds that sufficient, detailed evidence exists to allow an informed decision to be reached as to the Veteran's current level of left knee impairment.

VA medical records, service treatment records, VA examination reports, Social Security Administration (SSA) records, and private medical records have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented sworn testimony during two hearings on appeal, in addition to written statements in support of her claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55  (1994).

In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and no weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that in assigning an appropriate rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14 must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the VA General Counsel has explained that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 "based on additional disability."  See VAOPGCPREC 23-97. 

In a precedent opinion pertaining to the rating of knee disabilities, the VA General Counsel provided a discussion of the interplay between these different regulations and the part-specific diagnostic codes in the rating schedule.  VAOPGPREC 9- 98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that diagnostic codes involving disability ratings for limitation of motion of a part of the musculoskeletal system do not subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The General Counsel also held that limitation of motion in the affected joint or joints is a common manifestation of arthritis, and that the Court has indicated that Diagnostic Code 5003 is to be 'read in conjunction with' section 4.59 and that Diagnostic Code 5003 is 'complemented by' section 4.40.  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 4.40, 4.45, and 4.59 are all applicable in evaluating arthritis.  The General Counsel held that the medical nature of the particular disability to be rated under a given diagnostic code determines whether the diagnostic code is predicated on loss of range of motion.  

The same General Counsel opinion held that in applying sections 4.40, 4.45, and 4.59, rating personnel must consider the claimant's functional loss and clearly explain what role the claimant's assertions of pain played in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (Section 4.45 requires analysis of effect of pain on the disability).  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks, 8 Vet. App. at 421. 

Impairment of the knee with slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation may be assigned upon a showing of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  After surgery for the removal of such torn cartilage, a 10 percent disability rating is assigned for remaining symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under the provisions of Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees. 

Governing regulation provides a 100 percent disability rating will be assigned for one year following the prosthetic replacement of a knee joint.  After the expiration of one year, a 60 percent disability rating will be assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, the knee impairment is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262, as appropriate.  The minimum rating which may be assigned following a total knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Lastly, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  For example, the combined evaluations for disabilities at or below the knee shall not exceed a 60 percent disability rating, as provided by 38 C.F.R. § 4.71a, Diagnostic Code 5162.

Historically, following discharge from service, the Veteran was granted service connection for retropatellar pain syndrome of each knee.  Her service medical records showed multiple complaints of knee pain, some complications involving the congenital disability of Osgood-Schlatter's disease, and no limitation of function.  A 10 percent disability rating was assigned to each knee at that time.  

The Veteran filed the claim leading to this decision in November 1999, when she requested an increase in the disability ratings assigned to each knee.  She has undergone multiple surgical procedures in the intervening time frame, including arthroscopic procedures on the left knee in August 2002 and March 2003.  A partial left knee replacement was accomplished in February 2005.  In March 2011, she underwent a total left knee replacement.  

The RO granted a 20 percent disability rating for retropatellar syndrome of each knee effective in November 1999, and granted separate 10 percent disability ratings for degenerative joint disease of each knee effective in March 2000.  These disability ratings have remained in effect since that time, with temporary total disability ratings having been assigned following surgery as appropriate throughout.  The temporary total ratings are not subject to this appeal, and will not be adjudicated by the Board herein.  Following the left total knee replacement surgery, the separate disability ratings for retropatellar syndrome and degenerative joint disease of the left knee were combined into a single 100 percent disability rating for one year under the provisions of Diagnostic Code 5055, and thereafter a 30 percent disability rating which remains in force.

During a February 2000 VA examination, the Veteran reported a long history of sports injuries involving her knees.  Upon clinical examination, the examiner noted that she was able to sit comfortably, with her knees flexed in the normal way; however, upon attempted range of motion exercises, she resisted even this amount of flexion, complaining of pain.  The examiner therefore deemed the range of motion test results to be invalid.  A diagnosis of bilateral history of knee pain with incomplete range of motion testing secondary to opposition by the patient, was rendered.  Imaging studies were interpreted as showing bilateral degenerative cystic changes of the knees.  It was these findings upon which the RO based the grant of service connection for degenerative joint disease of each knee.

The Veteran provided sworn testimony in support of her appeals during a November 2002 Board hearing.  She testified as to the large amounts of opiate medication she was taking to control her knee pain, along with other orthopedic-related pain in her back, hips, and feet.  She stated that the pain medication affected her concentration and memory, and that she could not drive or operate machinery when she was under the influence of her prescription medication.  She also described her arthroscopic surgery, multiple leg braces, and steroid injections.  She explained that she had missed nearly 1,200 hours of work due to her knees and the medication she took.  She was also on restrictions at her job at the Post Office in terms of how much she could lift, push, or pull.  

VA treatment records reflect an October 2004 workplace injury, in that an "800 pound cage" fell on the Veteran's left knee at work.  This exacerbation of her left knee problems led, in part, to the February 2005 partial knee replacement surgery.

The Veteran underwent another VA examination in May 2005.  She reported symptoms including pain, weakness, stiffness, swelling primarily of the left knee, heat and redness of the left knee, instability and giving way involving both knees.  She stated her knee problems affected her ability to use steps or to stand for prolonged periods of time.  She reported her pain level as being 8 out of 10 with pain medication, and that without medication, it was 10 out of 10.  At the time of the examination, she was still recovering from the February 2005 partial knee replacement surgery and had not yet returned to work.  The examiner noted that the Veteran was walking with a slow, limping, forward-flexed gait with the aid of a walker.  She had left knee swelling and warmth to palpation.  Range of motion testing revealed decreased range of left knee motion with 90 degrees of flexion and 0 degrees of extension.  She had an additional decrease of range of motion by 10 degrees upon repetition.  Examination of the right knee revealed some crepitus upon palpation of the patella.  She had decreased range of right knee motion, as well, with flexion to 120 degrees and extension to 0 degrees.  There was pain on motion at the 120 degree point, but no further decrease of range of motion with repetition.  The examiner rendered diagnostic assessments of bilateral chondromalacia patella and bilateral knee degenerative joint disease, post left knee partial replacement.

The Veteran ceased working at the Post Office in November 2006.  

Upon VA examination in December 2006, the Veteran reported constant pain in both knees, with flare-ups depending upon her physical activity.  She also complained of weakness, stiffness, swelling, heat, redness, instability and fatigability.  The examiner noted the Veteran had an antalgic gait where she limped onto her right leg.  Range of motion in her left knee was flexion of 90 degrees, and extension of 0.  The right knee had range of motion of 130 degrees of flexion (noted to be limited by pain within the knee joint) and 0 degrees of extension.  There was no additional limitation due to repetition, weakness, fatigue, lack of endurance or incoordination in either knee.  There was no ankylosis.  There was no subluxation or instability on examination of the knees joints bilaterally.

The report of a November 2008 VA examination was accomplished for the purpose of identifying the medical impact of the Veteran's bilateral knee disabilities upon her vocational pursuits.  The Veteran reported that after discharge from service, she had worked in the Honda painting department, and then subsequently in the Post Office.  She had also "done a desk job at OCLC."  She claimed she was unable to do any physical work because of her inability to stand for long periods of time, her inability to walk and to climb steps.  She claimed she was unable to do a desk job because of her significant lower back pain and bilateral knee pain.  She also claimed that her significant pain medications affected her ability to concentrate and work.  Upon examination, the Veteran was noted to have a significant left limp.  Range of right knee motion was from 0 to 130 degrees.  Range of left knee motion was from 0 to 110 degrees.  There was no further limitation of motion with repetition, weakness, instability, fatigue or lack of coordination.  The Veteran was noted to have significant discomfort with any range of motion of both knees, however.  The examiner noted that magnetic resonance imaging of the right knee showed tricompartmental osteoarthritis which had progressed along with a medial meniscus tear.  Magnetic resonance imaging of the left knee showed tricompartmental osteoarthritis, arthroplasty of the patellofemoral compartment and a medial meniscus tear.  The examiner opined that the Veteran was unable to obtain and maintain gainful physical employment at that time because of the significant arthritis in her knees.  However, she "probably will be able to do a desk job with significant limitations-as she is not on narcotic medications that could limit her ability to work."  She may not however be able to sit for prolonged periods of time.  [The Board observes that the word "not" in the quoted sentence above may be a typographical error, as the evidence is indisputable that the Veteran was indeed taking narcotic medications at the time this opinion was rendered.]

The Veteran underwent another VA examination in August 2009.  It was noted that she had slight antalgia and a limp with no assistive devices used at the time of the examination; although the Veteran reported that she used a cane on "bad days."  She reported that she was unemployed at that time on account of the combined effects of her medical conditions.  She had no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  There was no ankylosis.  Upon examination of the right knee, there was crepitus under the patella upon extension.  She had abnormal motion with limited flexion and guarding of movement.  Mild medial and lateral instability was noted.  The examiner felt there was evidence of a meniscal tear, as there was tenderness over the medial meniscus and a slight click on testing.  Additionally, there was evidence of collateral ligament instability with slight laxity of the medial collateral ligament.  There was no locking, effusion, dislocation.  Right knee range of motion was with pain from 0 to 90 degrees.  Upon examination of the left knee, there was no crepitus.  There was tenderness to palpation over the bilateral menisci and patellar tendon, although only mild medial and lateral instability was noted.  The examiner commented that the slight laxity was within the expected range of five degrees or less after having partial knee replacement surgery.  There was no left knee weakness.  Left knee range of motion was with pain from 0 `   to 95 degrees.  Upon repetition, right knee flexion decreased to 50 degrees, and left knee flexion decreased to 85 degrees.  X-ray studies were interpreted as showing chronic degenerative changes in the right patellofemoral space, and chronic degenerative changes in the left medial knee compartment along with the post-surgical changes from the partial knee replacement.  A magnetic resonance imaging study was interpreted as showing right tricompartmental osteoarthritis and a medial meniscus tear, and left tricompartmental osteoarthritis, arthroplasty of the patellofemoral compartment, and a medial meniscus tear.  The examiner rendered diagnoses of bilateral knee degenerative joint disease and bilateral medial meniscus tears.  The examiner commented that the resulting bilateral knee pain caused decreased mobility and strength, and problems with lifting and carrying.  The examiner also commented that although the Veteran alleged she experienced frequent subluxation of the left knee and patella, such was not apparent on the examination and that the current level of severity would be considered mild based upon the clinical examination.  

The Veteran provided sworn testimony in support of her appeal during a second Board hearing in September 2010.  The Veteran described her constant pain, twenty-four hours a day, seven days a week.  She testified that she could no longer do yard work, or extensive walking on account of her knee pain.  She stated she no longer took vacations because she could not enjoy them due to knee pain.  She testified as to locking, popping, and instability in her knees.  She stated she was unable to squat, or stand up from a sitting position without using her arms as levers.  She testified that since 2009, she had been and was currently working as a food service worker at the VA clinic, where she was able to maneuver around the kitchen by leaning on the countertop and against the walls.  She was taking four different pain medications, which she took one to three times a day as needed.  She also testified that she usually missed six to eight days of work each month due to knee pain and the effects of her medication.  With regard to her symptoms of subluxation, she testified that her left kneecap sometimes dislocated to the point where she had to physically push it back into place.  When questioned about further knee surgery, she indicated that she had been told she would need to have both knees replaced in the future, but that she was too young for those procedures at that time.  The Veteran's friend testified that she had watched the Veteran go from being an active, upbeat, jolly, and happy person to someone who is depressed, cannot participate in family reunions, and cannot travel because of her medications and pain.  

In March 2011, the Veteran underwent a total left knee replacement, as the prior partial knee replacement was deemed to have failed.  The Veteran had had pain and discomfort ever since the prior surgery, and because of the significant osteoarthritis present in the medial compartment of the left knee, the decision was made to convert to a total knee arthroplasty.  The Veteran was away from her job until June, when she went back despite continuing physical pain.  She went through post-surgical physical therapy and trials with various knee braces.  Post-surgical records reflect that the femoral and tibial prostheses were in a good position, although the Veteran continued to have pain in the left knee.  An April 2012 orthopedic consultation report reflects that she continued to require morphine and Oxycontin for her back and other musculoskeletal problems.  Range of left knee motion was measured as 0 to 110 degrees.

VA treatment records throughout the appeal period reflect the prescription of multiple different braces and orthopedic appliances designed to stabilize the knees, as well as various pain medications, and a TENS unit.  She utilized a cane, a walker, and a scooter as well.  Additional symptoms reflected include crepitus, pain, instability, altered gait.  Additional diagnoses assigned included osteoarthritis, chondromalacia.  Of note is a lengthy and detailed May 2007 physical medicine report in which her physician detailed her lengthy treatment history for her multiple orthopedic problems, and concluded that her pain severity had steadily worsened despite all interventions attempted thus far.  

Upon comprehensive review of the record, the Board holds that both knees have been appropriately compensated for the degenerative joint disease component (rated under Diagnostic Code 5010) throughout the lengthy appeal period.  The 10 percent disability ratings assigned reflect pain on motion, as her range of knee motion was not so limited as to meet the criteria for a 10 percent disability rating under Diagnostic Codes 5260 or 5261 at any point during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Similarly, the retropatellar syndrome appears to have been appropriately compensated throughout the appeal period as well.  In this case, the symptoms rated under the provisions of Diagnostic Code 5257 represent those symptoms not involving limitation of motion, and those symptoms not related to the torn cartilage as discussed below.  Given the overall severity of the Veteran's knee problems, the remainder of her knee manifestations, to include pain, limitation of activity, difficulty standing up, difficulty remaining standing for periods of time, and difficulty walking longer distances are significant.  The Veteran's hearing testimony as to the limitation of activities she used to enjoy is particularly persuasive in supporting the 20 percent rating under Diagnostic Code 5257.  They cannot be said to rise to the level of "severe," however, so as to warrant a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

However, bilateral meniscal tears were initially identified in November 2008, and the RO did not acknowledge this additional impairment in the Veteran's overall disability rating at any point.  Under governing regulation, dislocated semilunar cartilage such as the medial meniscus, with frequent episodes of locking, pain, and effusion into the joint, is rated as 20 percent disabling.  Although the Veteran did not report locking, her multi-factorial bilateral knee pain is well established in the record.  An increase in the Veteran's already-significant pain likely coincided with a decrease in her knee functionality due to bilateral torn menisci.  Thus, the Board holds that a 20 percent disability rating under the provisions of Diagnostic Code 5258 is warranted for the torn meniscus in the Veteran's right knee from November 2008 onward.  Similarly, a 20 percent disability rating under the provisions of Diagnostic Code 5258 is warranted for the torn meniscus in the Veteran's left knee from November 2008 until the March 2011 total knee replacement was accomplished.  

Given the three separate Diagnostic Codes used to evaluate the Veteran's knee disabilities subsequent to November 2008, the Board has carefully reviewed the policy against pyramiding of disability awards set forth in 38 C.F.R. § 4.14.  As the General Counsel has explained, however, separate disability ratings may be assigned for "additional disability."  The regulation itself prohibits evaluating the same manifestation twice.  In this case, as explained above, although the Veteran's knee pain is multi-factorial, and difficult, if not impossible, to attribute which portion of her pain is due to which cause, the symptoms and manifestations can be separately and distinctly identified.  She has limitation of knee motion due to osteoarthritis, which is rated under the provisions of Diagnostic Code 5256.  She also has torn menisci, which from November 2008 are rated under the provisions of Diagnostic Code 5258.  Lastly, she has other impairment in her knees manifested by instability and subluxation, which has been recognized by the RO under the general term of "retropatellar syndrome" and rated under the provisions of Diagnostic Code 5257.  

The Board has also considered the amputation rule as applied to the Veteran's case.  Under the formula provided for combining the various disability ratings, set forth at 38 C.F.R. § 4.25, the three knee ratings combine using Table I to a 42 percent, which is then converted to the nearest degree divisible by ten, resulting in a 40 percent disability rating for each knee subsequent to November 2008.  In other words, the Veteran's overall knee impairment, from all causes, combined as provided by the regulation amounts to 40 percent disabling for each knee.  Even with the application of the bilateral factor, as required by 38 C.F.R. § 4.26, the total disability rating for each knee does not exceed the rating for amputation of the knee.  38 C.F.R. § 4.68.  

In summary, the Veteran's appeal is granted to the extent that the bilateral meniscal cartilage tears which were initially manifested during the appeal period, and initially diagnosed in November 2008, are recognized and separately evaluated.  The separate 20 percent disability rating assigned to the right knee under Diagnostic Code 5258 is effective from November 18, 2008 until the present.  As the Veteran's left knee was totally replaced in March 2011, the separate 20 percent disability rating assigned to the left knee under Diagnostic Code 5258 is effective from November 18, 2008 until March 13, 2011.  The previously-assigned 10 percent rating for degenerative joint disease of the right knee is continued; the preponderance of the evidence is against a higher disability rating based upon limitation of motion due to degenerative joint disease of the right knee.  The previously-assigned 10 percent rating for degenerative joint disease of the left knee is continued until March 13, 2011, when the knee was replaced.  The previously-assigned 20 percent disability rating for right knee retropatellar syndrome is continued; the preponderance of the evidence is against a higher disability rating for this component of the Veteran's right knee disability.  The previously-assigned 20 percent disability rating for left knee retropatellar syndrome is continued until March 13, 2011.  As explained above, when the Veteran's left knee was totally replaced on March 14, 2011, her left knee was then rated under the provisions of a single Diagnostic Code, Diagnostic Code 5055 for the prosthetic knee replacement.  

Post-surgery, the Veteran's medical records show that she continued to require pain medications; although the pain medications are not prescribed solely for her knees, as she additionally has back, hip, ankle, wrist, and foot problems which cause pain.  Otherwise, she continued to complain of pain in the knee and continues to use various braces; however, the left knee prosthesis was in a good position, and the surgery was deemed to have a good result with range of motion and functionality.  Under the circumstances, the minimum 30 percent disability rating set forth under Diagnostic Code 5055 is appropriate following the expiration of the temporary total rating and the schedular 100 percent rating in May 2012.  The preponderance of the evidence is thus against a higher post-surgery disability rating for the left knee.

Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds, however, that the Veteran's testimony and written statements are credible for the most part, and helpful to the Board in understanding the effect of her service-connected knee disabilities upon her daily life and functioning.  The medical treatment records document the extent of her significant pain and her reduced functioning throughout the appeal period.  The Veteran's hearing testimony and statements are thus deemed credible insofar as they comport with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.













							(CONTINUED ON NEXT PAGE)


ORDER

A disability rating of 20 percent for a torn right meniscus is granted effective November 18, 2008.

A disability rating of 20 percent for a torn left meniscus is granted from November 18, 2008, until March 13, 2011.

A disability rating in excess of 20 percent for right knee retropatellar syndrome is denied.

A disability rating in excess of 20 percent for left knee retropatellar syndrome prior to March 14, 2011 is denied.

A disability rating in excess of 10 percent for right knee degenerative joint disease is denied.

A disability rating in excess of 10 percent for left knee degenerative joint disease prior to March 14, 2011 is denied.

A disability rating in excess of 30 percent for residuals of left knee total replacement effective May 1, 2102 is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


